Citation Nr: 0532581	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  05-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiac 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat



INTRODUCTION

The veteran had active military service from December 1943 to 
October 1947, and from July 1948 to January 1974.

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a November 2004 
rating decision.  The veteran filed a notice of disagreement 
in December 2004, the RO issued a statement of the case in 
August 2005, and the veteran perfected his appeal later that 
same month.  

As detailed below, the Board is reopening the claim for 
service connection for a cardiac disability, and the claim 
for service connection (on the merits) is addressed in the 
REMAND portion of the decision below.  It is being REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.

This case has been advanced on the docket.  


FINDINGS OF FACT

1.  By a July 1974 rating decision, the RO denied service 
connection for a heart condition on the basis that there was 
no evidence of cardiac disease; the veteran did not appeal 
this rating decision.

2.  Evidence received since the July 1974 rating decision 
includes a VA record printed in August 2004 which references 
the veteran and a "problem list" including chronic ischemic 
heart disease; this evidence was not considered previously, 
is so significant that it must be reviewed in connection with 
the claim for service connection, and raises a reasonable 
possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  A July 1974 rating decision which denied service 
connection for a heart condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 
20.302, 20.1103 (2005).

2.  New and material evidence having been presented 
concerning the claim for service connection for a cardiac 
disability, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a July 1974 rating decision, the RO denied service 
connection for heart condition. The veteran was provided 
notice of that rating decision in July 1974, together with 
his rights regarding the appeal of an adverse decision.  He 
filed a notice of disagreement, but did not perfect his 
appeal after he was furnished a statement of the case.  That 
rating decision then became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.  

The Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
is presented or secured, and before the Board may reopen such 
a claim, it must so find.  See 38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The July 1974 RO rating decision denied service connection in 
part because there was no evidence of a current cardiac 
disease.  The evidence obtained in connection with the 
attempt to reopen includes a VA "problem list" printed in 
August 2004 which references the veteran and chronic ischemic 
heart disease.  This record was not considered previously, is 
so significant that it must be reviewed in connection with 
the current claim, and raises a reasonable possibility of 
substantiating the claim for service connection.  

The veteran has presented new and material evidence to reopen 
his claim for service connection for a cardiac disability.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.  However, further 
evidentiary development is necessary into the now-reopened 
claim, and a thorough discussion of the application of the 
duties to notify and assist will be included in a subsequent 
decision (if the claim remains denied following remand).  

ORDER

The claim for service connection for a cardiac disability has 
been reopened and to this extent the appeal is granted.

REMAND

Service medical records reflect treatment for cardiac 
symptomatology, although no cardiac symptoms or conditions 
were found at entrance in December 1943.  In September 1960, 
the veteran was working at his desk when he suddenly felt a 
series of chest cramps and pains.  This was not accompanied 
by any dyspnea, cough, dizziness, diaphoresis, or sense of 
impending doom.  He was placed in sick bay for approximately 
two days and later had another episode of a similar nature 
(unaccompanied by any other symptoms).  At the beginning of 
an eight-day hospitalization in September 1960, he reported 
that approximately one year before he had experienced 
somewhat similar symptoms which persisted for three days.  
Presently, ECGs reflected posterior myocardial infarction 
some time prior to tracing, age undetermined.  At discharge 
from the hospital, his "diagnosis" was medical observation 
for possible myocardial ischemia, no disease found.  

ECGs in June 1961, July 1961, and August 1964 confirmed an 
old posterior myocardial infarction.  At a September 1964 
cardiac evaluation, it was noted that the veteran had been 
asymptomatic since his hospitalization.  The examiner also 
noted that a recent ECG revealed an S1Q3 pattern (considered 
a normal variant).  The examiner concluded that there was 
"no incontestable evidence of heart disease, and [the 
veteran] is considered to be fit for full duty from a 
cardiovascular standpoint."  

In a February 1968 letter, VA advised the veteran that an 
application he had filed for term insurance was denied 
because he had a history of a heart condition.  In April 
1968, the veteran sought outpatient treatment for complaints 
of breathing problems and dizziness.  By the time of 
examination he did not have any chest discomfort.  An ECG 
revealed an S1Q3T3 pattern with "insignificant Q2, 3, AVT" 
which was considered unchanged since 1961 and probably a 
normal variant.  The impression was hyperventilation 
syndrome.  

No heart abnormalities were noted at a December 1968 
examination.  In May 1970, the veteran twice sought 
outpatient treatment for complaints of chest tightness, but 
he was diagnosed as having bronchitis.  An August 1970 ECG 
was essentially normal but did suggest a probable old 
posterior infarct which was healing or healed.  No heart 
abnormalities were noted at a July 1971 annual examination.  
A July 1972 ECG revealed probable old inferior wall 
myocardial infarction, but otherwise no heart abnormalities 
were indicated at this examination or at a November 1973 pre-
retirement examination.  Following a January 1974 
consultation conducted at the time of the veteran's 
retirement, the impression was no evidence of cardiac 
disease.    No heart disease was found at a September 1974 VA 
examination.  

While there is evidence of cardiac symptomatology in service, 
it is unclear whether the veteran currently has a cardiac 
disability.  In a July 2004 written statement, he indicated 
that he was being treated for a heart disability at the VA 
Outpatient Clinic (VAOPC) in Pensacola, Florida, the VA 
Medical Center (VAMC) Louisville, Kentucky, and the VA 
Healthcare Center at Fort Knox, Kentucky (which is located at 
the Ireland Army Community Hospital).   Documentation in the 
claims file indicates that no pertinent treatment records 
were found at the Louisville VAMC and at a VA facility in 
Biloxi, Mississippi.  However (as detailed in the decision 
above), the claims file does include a "problem list" which 
refers to the veteran as having chronic ischemic heart 
disease.  It does not appear that the RO actually sought 
records from the Pensacola VAOPC or the VA facility at Fort 
Knox.  In any case, any outstanding VA treatment records 
should be sought, as detailed below.  Thereafter, a VA 
examination should be scheduled to determine the diagnosis 
and etiology of any current cardiac disability. 

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the 
veteran, seek all records of treatment 
for cardiac symptoms from the Pensacola 
VAOPC, the Louisville VAMC, and the VA 
Healthcare Center at Fort Knox, as well 
as any other VA and/or private 
facility(ies) identified by the veteran.  
If any of these facilities have no record 
of treatment of the veteran, please 
associate written confirmation of this 
fact in the claims file.  

2.  Schedule a VA examination.  Ask the 
examiner to review the veteran's service 
medical records and conduct all necessary 
special studies or tests.  Ask the 
examiner to answer the following 
questions: 

a.  Does the veteran have a cardiac 
disability and, if so, what is the 
diagnosis?

b.  If the veteran has a cardiac 
disability, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this disability 
had its onset in service, was 
manifested within a year of 
discharge in January 1974, or is 
otherwise related to service and the 
ECG results noted therein?

3.  Thereafter, re-adjudicate the claim 
for service connection.  If it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran may submit additional evidence and argument 
concerning this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


